Citation Nr: 0830420	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  04-36 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  
He died in May 2003.  The appellant is his mother.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the San 
Diego, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities were PTSD 
and shrapnel wound residuals.

2.  PTSD and shrapnel wounds residuals did not cause the 
hypertension that contributed to causing the veteran's 
strokes and his death.


CONCLUSION OF LAW

No service-connected disability caused or contributed 
substantially or materially to causing the veteran's death.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a), 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

In June 2003, the appellant submitted a claim for VA burial 
benefits for the burial of the veteran, her son.  She 
indicated that she was claiming that the cause of his death 
was due to service.  In a September 2003 rating decision, the 
RO denied service connection for the cause of the veteran's 
death.  The RO awarded VA burial benefits at the lower amount 
provided in cases of veterans whose deaths were not related 
to military service.  The appellant appealed that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  To establish 
service connection for the cause of a veteran's death, 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but, rather, 
there must have been a causal connection.  38 C.F.R. § 3.312.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

During the veteran's lifetime, service connection was 
established for his post-traumatic stress disorder (PTSD).  
The veteran repeatedly sought higher disability ratings for 
his PTSD.  Ultimately, the RO assigned a 100 percent rating 
effective from July 1999.  Service connection was also in 
effect for a fragment wound of the thigh, for which a 0 
percent rating was assigned.


Records of VA medical examinations and treatment of the 
veteran from 1972 to 2003 reflect that he had psychiatric 
disorders, described as PTSD, substance abuse, and possible 
paranoid schizophrenia.  Those records show medical disorders 
including shrapnel wound residuals, chronic left knee pain, 
dermatitis, hepatitis, hypertension, hyperlipidemia, possible 
coronary artery disease, back pain, and a right ankle 
fracture.  The veteran had a stroke in February 2003.  In May 
2003 he had a second stroke, that time a massive one, and he 
died one day later.

The appellant contends that the veteran's service-connected 
PTSD contributed to causing his hypertension, and that the 
hypertension caused his strokes.  She asserts that in that 
way his service-connected PTSD contributed to causing his 
death from stroke.

The medical evidence indicates that the veteran died from his 
second stroke, and supports a conclusion that his 
hypertension caused his strokes.  The death certificate for 
the veteran indicates that the veteran was admitted to 
Grossmont Hospital, a private hospital, on May [redacted], 2003, and 
that he died on May [redacted], 2003.  The certifying physician 
reported that the immediate cause of death was 
cardiopulmonary failure, due to spontaneous massive 
intracranial bleed, both of one day duration.  The physician 
listed hypertension and cerebrovascular accident, both with a 
duration of years, as underlying causes.  When the veteran 
had his first stroke, in February 2003, he received inpatient 
treatment at the VA Medical Center (VAMC) in San Diego, 
California.  A treating physician found that the stroke was 
most likely due to hypertension.

The evidence is more mixed regarding the cause of the 
veteran's hypertension.  Records of VA mental health 
treatment in the early 1990s do not show hypertension.  Those 
records include blood pressure readings of 114/70 in 
September 1990 and 116/60 in April 1992.  There is a gap in 
information regarding the mid-1990s, with no record of any VA 
medical treatment of the veteran from 1994 to 1998.  In the 
course of VA inpatient mental health treatment in July 1999, 
a treating practitioner noted that the veteran had blood 
pressure readings of 140/90 to 160/90, without any known 
previous history of hypertension.

Medical records from 1999 forward contain notations that the 
veteran smoked cigarettes, reportedly about a pack per day.  
In the July 1999 treatment notes, the treating practitioner 
noted that the veteran's hypertension was decreasing with 
abstinence from cocaine and alcohol.  The practitioner stated 
that cocaine and alcohol were both likely contributors to the 
veteran's hypertension.  The practitioner recommended 
beginning, at a low dose, medication for hypertension.  In 
August 1999 and thereafter, treating practitioners recorded 
that the likely etiology of the veteran's hypertension was 
essential hypertension, that is, hypertension without a known 
medical cause.  While the July 1999 treatment note raises the 
possibility of a link between the veteran's substance abuse 
and his hypertension, such a link would not support the 
appellant's claim, as service connection has not been claimed 
or established for substance abuse, either directly or as 
secondary to PTSD.

The appellant contends that the veteran's hypertension 
resulted from his PTSD.  Persons who are not trained in 
medicine, however, are not qualified to offer evidence that 
requires medical knowledge, such as a diagnosis as to the 
cause of a disease or death.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No medical professional has found or 
supported a causal connection between the veteran's PTSD and 
his hypertension.  Some treating practitioners concluded that 
the veteran's hypertension was essential hypertension.  The 
preponderance of the evidence, then, is against the veteran's 
PTSD having caused his hypertension and thereby contributed 
to causing his death.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for service connection for the 
cause of a veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003, with additional notice in June 
2007.  The claim was subsequently readjudicated in a 
September 2007 supplemental statement of the case.  The 
notice sufficiently addressed the requirements outlined in 
Hupp.  The notice informed the appellant that the evidence 
needed to show that the veteran died from a service-related 
injury or disease; notice that encompasses, in layperson's 
terms, the requirements for substantiating a claim that the 
veteran died of a condition that warranted service 
connection.

Although the notice provided did not address the effective 
date provisions that are pertinent to the appeal, such error 
was harmless given that service connection is being denied, 
and hence no effective date will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 472 (2006). 

VA has obtained available service medical records and other 
service-related documents, assisted the appellant in 
obtaining evidence, and afforded the appellant the 
opportunity to give testimony before the Board.  In this 
case, a VA medical opinion was not obtained; however, VA need 
not obtain a medical opinion as the evidentiary record does 
not show that the cause of the veteran's death may be 
associated with a service-connected disability or with 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The appellant has been advised of the need to submit 
competent medical evidence suggestive of a link between the 
cause of the veteran's death and his service-connected 
disabilities or his service.  The appellant has not submitted 
any such evidence and there is none in the record.  The 
record, after notification and assistance does not contain 
competent evidence to suggest that the cause of the veteran's 
death is related to service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.  Therefore, the Board concludes that VA 
has substantially complied with the notice and assistance 
requirements, and that the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


